DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits. Claims 1-7 are currently pending and addressed below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement that was filed on January 22, 2021 is in compliance with 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.  
The foreign reference JP 2017-521962 cited in the information disclosure statement filed September 20, 2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because neither a concise explanation of relevance nor a written English language translation of the non-English document has been provided.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


	Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 recites the limitation "wherein the external information is…" in line 1.  There is insufficient antecedent basis for this limitation in the claim, because claim 3 is dependent on claim 1, and claim 1 does not provide antecedent basis for “external information”. Since claim 2 recites “wherein the travel controller and the flying controller acquire external information”, the applicant may avoid the issue of insufficient antecedent basis for this limitation by amending claim 3 to be dependent on claim 2 instead of being dependent on claim 1. For the purposes of compact prosecution, claim 3 is being interpreted such that the claimed external information is the same external information as recited in claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Erickson (US 2017/0355459), hereinafter referred to as Erickson, in view of Kang (US 2011/0068224), hereinafter referred to as Kang. Erickson and Kang are both considered analogous to the claimed invention because they are in the same field of systems in which an aerial vehicle is mounted to another vehicle.

Regarding claim 1, Erickson teaches:
A complex system comprising: an unmanned flying object; a vehicle in which the unmanned flying object is mountable ("The present principles are directed to systems and methods for providing drone coupling between an unmanned aerial vehicle and a secondary vehicle." – see at least Erickson: paragraph 0016 lines 1-3);
the vehicle including a power supply device for performing charging for drive electric power of the unmanned flying object ("In some embodiments, the docking device 132 may include a recharging device 138, such as a wireless battery recharger and/or wired battery charger." – see at least Erickson: paragraph 0036 lines 1-3);
a travel controller configured to transmit a travel instruction signal including a command to travel  ("For example, the unmanned aerial vehicle 102 may include a controller 118 configured to control the operations of the secondary vehicle 130, such as speed and/or travel route of the secondary vehicle 130." – see at least Erickson: paragraph 0058 lines 4-8);
in a state in which the unmanned flying object is mounted in the vehicle to the vehicle when flying of the unmanned flying object is disabled and traveling of the vehicle is enabled ("When the level of risk exceeds a predetermined threshold value, the monitoring device 126 may generate an instruction to couple the unmanned aerial vehicle 102 to a secondary vehicle 130 to reduce the risk to the unmanned aerial vehicle 102." – see at least Erickson: paragraph 0039 lines 14-18) (The examiner notes that coupling an unmanned aerial vehicle to a secondary vehicle as taught by Erickson corresponds to the claimed state in which flying of the unmanned flying object is disabled, because Erickson teaches terminating flight of the unmanned aerial vehicle when the level of risk exceeds a predetermined threshold value)
wherein: the vehicle travels in a state in which the unmanned flying object is mounted in the vehicle based on the travel instruction signal ("Similarly, the controller 118 may reroute and/or adjust the travel route of the secondary vehicle 130 such that the secondary vehicle 130 follows the predetermined route of the unmanned aerial vehicle 102." – see at least Erickson: paragraph 0059 lines 1-4);
and the unmanned flying object flies away from the vehicle based on the flying instruction signal ("When the risk level exceeds a predetermined level, the monitoring device 406 may generate an instruction to disengage and/or unfasten the unmanned aerial vehicle 102 from the secondary vehicle 130." – see at least Erickson: paragraph 0081 lines 17-21) (The examiner notes that the unmanned aerial vehicle disengaging from the secondary vehicle as taught by Erickson corresponds to the claimed step of the unmanned flying object flying away from the vehicle).

Erickson does not explicitly disclose, but Kang teaches:
and a flying controller configured to transmit a flying instruction signal including a command to fly away from the vehicle to the unmanned flying object when flying of the unmanned flying object is enabled and traveling of the vehicle is disabled ("Upon takeoff for observation and reconnaissance, first, the unmanned ground vehicle 200 maintains a stop state, the coupling of the coupler 12 and the power supply unit 21 is unlocked, the driving wheels 31, 41, 51, and 61 align the unmanned aerial vehicle 100 in a horizontal state, the link arms 30, 40, 50, and 60 are unlocked, and the unmanned aerial vehicle 100 then takes off (refer to FIG. 7b)." – see at least Kang: paragraph 0058 lines 6-12) (The examiner notes that the stop state maintained by the unmanned ground vehicle as taught by Kang corresponds to the claimed limitation of the traveling of the vehicle being disabled, because Kang teaches that the vehicle is in a state where it is instructed not to travel).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Erickson with these above aforementioned teachings from Kang to transmit a flying instruction signal including a command to fly away from the vehicle to the unmanned flying object when flying of the unmanned flying object is enabled and traveling of the vehicle is disabled. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Kang’s method of instructing an unmanned flying object to fly away from a vehicle when traveling of the vehicle is disabled with Erickson’s system for mounting an unmanned flying object onto a vehicle in order to enable the unmanned flying object to proceed with its task (“After takeoff, the unmanned aerial vehicle 100 performs the observation and reconnaissance task while communicating with the unmanned ground vehicle 200 (refer to FIG. 7c).” – see at least Kang: paragraph 0059 lines 1-4). Doing so would provide the benefit of ensuring that the step of the unmanned flying object flying away from the vehicle occurs safely. The examiner notes that Erickson teaches a similar step, except that instead of travel of the vehicle being completely disabled, the speed of travel is reduced when the unmanned flying object is disengaged from the vehicle in order to decrease the risk  of damage to either vehicle (“In a further embodiment, the monitoring device 406 may generate an instruction to the secondary vehicle 130 to reducing speed when the unmanned aerial vehicle 102 couples to and/or disengages from the secondary vehicle so as to avoid speed-related damage to the unmanned aerial vehicle 102 and/or secondary vehicle 130.” – see at least Erickson: paragraph 0082 lines 13-19). Disabling travel of the vehicle as taught by Kang is an obvious variation of reducing the speed of the vehicle as taught by Erickson, and provides the same benefit of allowing a safe takeoff.

Regarding claim 2, Erickson in view of Kang teaches all of the elements of the current invention as stated above. Further, Erickson teaches:
wherein the travel controller and the flying controller acquire external information; and determine whether or not flying of the unmanned flying object is enabled and whether or not traveling of the vehicle is enabled based on the external information ("The risk assessment device 128 may be configured to evaluate a level of risk associated with the unmanned aerial vehicle 102 and/or determine to couple the unmanned aerial vehicle 102 to the secondary vehicle 130. In some embodiments, the risk assessment device 128 may determine a level of risk to the unmanned aerial vehicle 102 due to one or more environmental variables, such as various weather conditions." – see at least Erickson: paragraph 0039 lines 2-9) (The examiner notes that determining whether to couple the unmanned aerial vehicle to the secondary vehicle as taught by Erickson corresponds to the claimed determining whether or not flying of the unmanned flying object is enabled);

Regarding claim 3, Erickson in view of Kang teaches all of the elements of the current invention as stated above. Further, Erickson teaches:
wherein the external information is at least one of disaster information or weather information ("The risk assessment device 128 may detect and/or receive information associated with the environmental variables traversed by the unmanned aerial vehicle, such as rain, sleet, snow, hail, excessive wind, etc., and determine the level of risk to the unmanned aerial vehicle 102." – see at least Erickson: paragraph 0039 lines 9-14).

Regarding claim 5, Erickson in view of Kang teaches all of the elements of the current invention as stated above. Further, Erickson teaches:
wherein the power supply device performs charging for drive electric power of the unmanned flying object through wireless power transmission ("In some embodiments, the docking device 132 may include a recharging device 138, such as a wireless battery recharger and/or wired battery charger." – see at least Erickson: paragraph 0036 lines 1-3) (The examiner notes that the wireless batter recharger as taught by Erickson corresponds to the claimed wireless power transmission).

Regarding claim 6, Erickson in view of Kang teaches all of the elements of the current invention as stated above. Further, Erickson teaches:
wherein when flying of the unmanned flying object is enabled and traveling of the vehicle is enabled, the travel controller transmits the travel instruction signal to the vehicle, or the flying controller transmits the flying instruction signal to the unmanned flying object ("In an embodiment, the risk assessment device 310 may determine a risk level to the secondary vehicle 130 due to, for example, drag and/or negative impacts to aerodynamics due to coupling the unmanned aerial vehicle 102 to the secondary vehicle 130. When the risk level exceeds a predetermined level, the monitoring device 406 may generate an instruction to disengage and/or unfasten the unmanned aerial vehicle 102 from the secondary vehicle 130." – see at least Erickson: paragraph 0081 lines 13-21) (The examiner notes that the risk assessment device as taught by Erickson meets the claimed limitation because it instructs the unmanned aerial vehicle to travel either by flying (i.e. a flying instruction signal) or by coupling to a secondary vehicle (i.e. a travel instruction signal) based on a determined risk level associated with each vehicle).

Regarding claim 7, this claim is substantially similar to claim 1 and is, therefore, rejected in the same manner as claim 1 as has been set forth above.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Erickson in view of Kang, further in view of Prakash et al. (US 2016/0196756), hereinafter referred to as Prakash. Prakash is considered analogous to the claimed invention because they are in the same field of systems in which an aerial vehicle is mounted to another vehicle.

Regarding claim 4, Erickson in view of Kang teaches all of the elements of the current invention as stated above. Erickson and Kang do not explicitly disclose, but Prakash teaches:
wherein: the flying controller transmits, to the unmanned flying object, the flying instruction signal including a command to land on a vehicle different from the vehicle; and the unmanned flying object lands on the different vehicle based on the flying instruction signal ("If a better candidate vehicle is found nearby (i.e., close enough for the UAV to catch up to and land on), the UAV may detach from its current host vehicle and fly to the new vehicle for docking." – see at least Prakash: paragraph 0045 lines 20-24).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Erickson and Kang with these above aforementioned teachings from Prakash to command the unmanned flying object to land on a different vehicle. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Prakash’s command to land on a different vehicle with Erickson’s system for mounting an unmanned flying object onto a vehicle in order to find another vehicle which is more suitable for the objective of the unmanned flying object (“During piggybacking, the UAV may also continue to look for other candidate vehicles that may be better able to help it to complete the route toward the UAV destination.” – see at least Prakash: paragraph 0045 lines 1-3). Doing so would provide the benefit of allowing the unmanned flying object to repeatedly transfer to more favorable vehicles on its way to a destination (“The delivery UAV may continue hoping [sic] from one vehicle to the next in this manner until it can reach its UAV destination and begin the return trip using its current battery energy.” – see at least Prakash: paragraph 0045 lines 24-27).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Duncan et al. (US 2015/0102154) teaches a motor vehicle system including a motor vehicle with an aircraft landing portion and an unmanned aircraft configured to be supported on the aircraft landing portion, wherein the vehicle can provide at least one of fuel and electrical energy to the aircraft while the aircraft is on the aircraft landing portion.
Needham et al. (US 2018/0281945) teaches a power harvesting drone system, including an embodiment in which the drone may couple with a motor vehicle and the drone may refuel while coupled to the vehicle.
Samaras (US Patent 11,300,978) teaches a method of determining a ground vehicle for which an unmanned vehicle may attach to in order to aid the unmanned vehicle toward a destination location.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK ANTHONY MULDER whose telephone number is (571)272-3610. The examiner can normally be reached Monday - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./Examiner, Art Unit 3667                                                                                                                                                                                                        

/TUAN C TO/Primary Examiner, Art Unit 3667